Citation Nr: 1807669	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for meningioma (tumor), to include as secondary to a spine disability. 

2.  Entitlement to an increased initial evaluation for a service-connected acquired psychiatric disorder, to include major depressive disorder and depressive disorder, not otherwise specified.

3.  Entitlement to service connection for a spine disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Brendan Garcia, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1981 to April 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

These matters were previously before the Board in December 2015.  At that time, the Board remanded the claims for further development.  

Noting medical reports and Social Security Administration evaluations that show that the Veteran is unable to work due to one or more of his claimed disabilities, the Board finds that the issue of entitlement to TDIU has been raised by the record and is part and parcel to his claim for increase for his service-connected acquired psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The issue of entitlement to service connection for a spine disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosed meningioma is not shown to be caused by or related to his military service. 

2.  Throughout the period on appeal, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas. 

3.  The evidence favors a finding that the Veteran's service-connected psychiatric disability renders him unable to secure or follow gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for meningioma have not been met.  38 U.S.C. §§ 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for a rating of 70 percent, but no higher, have been met for the period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9434. 

3.  The criteria for the award of a TDIU on a schedular basis are met.  38  U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Meningioma

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).
For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be granted on a secondary basis if a disability is proximately due to, or the result of, a service-connected condition.  38 C.F.R. § 3.310(a).  In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Analysis

In October 2002, the Veteran received an MRI that identified a right parasagittal meningioma, more commonly known as a brain tumor.  That month, the Veteran underwent a bifrontal craniotomy for a resection of the brain tumor.  Since the surgery, the Veteran claims that he has experienced physical and behavioral side effects.  This satisfies the first requirement for service connection. 

The Veteran contends that the brain tumor is proximately due to a parachute accident he experienced during service.  Service treatment records show that in February 1982, the Veteran jumped from a C-141 aircraft and his parachute did not open properly, leading to trauma of the legs and back upon impact.  There is no indication of symptoms related to the brain tumor during service or within a one-year period after separation from service.  The Veteran has alleged that the compression on his spine during the accident ultimately resulted in the brain tumor.  The Board notes that the Veteran, as a layperson, is competent to report observable symptomatology, but is not competent to provide medical diagnoses or etiological opinions. 

In September 2011, the Veteran underwent a VA Brain and Spinal Cord examination.  The examiner noted that the meningioma had been diagnosed in October 2002 and acknowledged the Veteran's contentions.  The examiner concluded that it was less likely than not that the brain tumor was related to service, nor was it specifically related to the February 1982 parachute accident.  Referencing Ferri's Clinical Advisor, 2012, the examiner noted that meningiomas are thought to arise from a multistep progression of genetic changes and that there was a statistically significant link between meningiomas on mutations of the NF2 gene on chromosome 22.  Genetic changes are not caused by trauma, therefore it was unlikely that the meningioma was caused by the parachute accident as the Veteran claimed. 

The Board finds the medical opinion from the September 2011 to be competent, credible, and probative.  The examiner provides specific references to medical literature to support the rationale for the conclusion that the brain tumor was not related to the in-service event (or in turn, to any physical trauma claimed to be caused by the event, to include a spine disability), but rather genetic changes.  Furthermore, there is no medical evidence to support the Veteran's contentions on either a direct or a secondary basis.  Therefore, the preponderance of the evidence is against a finding of a positive nexus between the diagnosed disease and the in-service injury, or to his spine disability, as claimed by the Veteran.  Accordingly, entitlement to service connection is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



II.  Increased Rating for an Acquired Psychiatric Disorder and TDIU

Pertinent Law and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran is currently rated under Diagnostic Code 9434 for depressive disorder, not otherwise specified.  Diagnostic Code 9434 is included among the General Rating Formula for Mental Disorders ("Rating Formula") of 38 C.F.R. § 4.130.  The Rating Formula provides a rating of 10 percent occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

To be assigned a rating of 30 percent, the Veteran must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To be assigned a rating of 50 percent, the Veteran must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

To be assigned a rating of 70 percent, the Veteran must demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

To be assigned a rating of 100 percent, the Veteran must demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).




Analysis

The Veteran's claim for an increased initial rating presents two separate, but intertwined issues.  The first issue is whether the Veteran's symptoms are: (a) attributable to a service-connected acquired psychiatric disorder; (b) whether the symptoms are attributable to side effects of the Veteran's aforementioned October 2002 brain surgery (bifrontal craniotomy) to remove the meningioma; or (c) whether it is impossible to determine the extent to which the Veteran's symptoms are attributable to either condition.  If some or all of the Veteran's symptoms are attributable to a service-connected acquired psychiatric disorder, the second issue is the evaluation of those symptoms in accordance with the rating criteria listed above. 

By way of procedural background, the Veteran first filed a claim for depression and anxiety in January 2011.  In August 2012, the RO granted the claim at a rating of 30 percent.  The decision was based on service treatment records which showed in-service treatment for depression in July 1983, and a related diagnosis of depressive disorder, not otherwise specified, on examination in September 2011.  The Veteran filed a timely notice of disagreement with the decision, alleging that he was entitled to a rating in excess of 30 percent. 

In April 2014, the RO issued a statement of the case denying an increased rating and instead notifying the Veteran that it would be issuing a separate rating decision proposing to reduce the rating from 30 percent to 10 percent.  The RO pointed to a more recent VA examination in December 2013 in which the examiner concluded that the September 2011 examination had misdiagnosed the Veteran's symptoms and that the symptoms were solely attributable to a personality change, due to the October 2002 brain surgery.  Furthermore, the RO stated that in the December 2013 examination, the Veteran was adamant that he did not have depression.  Therefore, the RO determined, the rating should be reduced. 

The Veteran perfected his appeal on the issue in May 2014.  In July 2014, the RO issued a supplemental statement of the case, continuing the denial of an increased rating.  In a contemporaneous rating decision, the RO then confirmed a reduction in rating from 30 percent to 10 percent, based on the findings of the December 2013 examination as well as the Veteran's mental health records from Salisbury VA Medical Center.  

This issue was before the Board in December 2015.  At that time, the Board determined that it did not have sufficient information to determine the attribution of the Veteran's symptoms and remanded the claim to allow the RO to obtain a supplemental medical opinion. 

In August 2016, the RO issued a supplemental statement of the case in which it continued the rating of 10 percent.  The RO noted that it appeared the Veteran's depressive disorder was in remission and that the Veteran's symptoms were secondary to brain surgery and not a service-connected acquired psychiatric disorder. 

Medical Evidence

Evidence of record shows that in November 2006, during a followup neurosurgical consultation, the physician noted that the Veteran had "some psychological issues ever since surgery and possibly before" and noted that surgery may have worsened pre-existing issues. 

In an October 2010 Mental Status Examination, the physician noted that the Veteran's thoughts were poorly organized although thought content did not appear significant for delusional ideation.  The Veteran's mood was dysphoric and he was tearful.  His cognition, memory, and concentration were significantly impaired.  Judgment and insight were fair and the Veteran denied suicidal or homicidal ideations and clear audiovisual hallucinations. 

In a Medication Management Note from later in October 2010, the physician wrote that the Veteran's thoughts were better organized, but he noted delusional ideation and the Veteran's reports of grandiosity regarding his abilities.  The Veteran's speech was productive and less tangential than in prior visits.  The Veteran's mood was less anxious and the Veteran's affect was appropriate to his mood, with some restrictions.  The Veteran denied suicidal or homicidal ideations and audiovisual hallucinations.  The physician described the Veteran's judgment and insight as "poor to fair" and cognition, memory, and concentration all appeared impaired. 

In the September 2011 VA examination, the examiner diagnosed depressive disorder, not otherwise specified, and determined that it was etiologically related to the symptoms of depression documented on the Veteran's service treatment records in July 1983.  The examiner noted that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner documented symptoms such as depressed mood, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, but noted that the Veteran had good relationships with family members.  

In November 2012, the Veteran was involuntarily committed to a hospital due to mental illness.  At the time, the Veteran was described as crying and delusional, stating that he had the power to "chemically alter things" and that the radio talked to him at times.  He stated that if he had to go back to work, he would hurt his boss and was having suicidal thoughts, saying, "I am already a dead man."  He was ultimately hospitalized for nearly two weeks.  In a December 2012 evaluation, he endorsed feelings of constant hostility, anger, anxiety, and frustration. 

In a January 2013 record from Salisbury VA Medical Center, the Veteran was described as alert and oriented, well dressed, groomed, and nourished.  His mood was described as anxious and his behavior hyperactive with pressured speech.  He denied suicidal or homicidal ideations and audiovisual hallucinations.  His attention span and concentration span were described as adequate, although the physician had to redirect him to the topic at hand on multiple occasions.  The physician remarked that the Veteran's insight and judgment were good insofar as he was pursuing wellness, but that he lacked insight into the role he played in his own dilemmas. 

In a September 2013 visit to Salisbury VA Medical Center, the Veteran's mother accompanied him to the appointment.  She observed that the Veteran had mood swings and difficulty communicating and that he preferred to withdraw from his social life and "disassociate from everyone."  She claimed that the Veteran had experienced cognitive issues, notably losing his train of thought.  She stated that his problems worsened after surgery, but that he had struggled with periods of depression since being in the military and that his mental status got worse in stressful situations, like after his divorce.  During the appointment, the Veteran denied active suicidal or homicidal ideations, but claimed that during his brain surgery he "died and saw Hell."  The physician noted that it was difficult to identify the Veteran's major complaints due to his "tangentiality."  

In December 2013, after the Veteran disagreed with VA's rating of depressive disorder, the Veteran underwent a new VA Mental Disorders examination.  There, the examiner determined that the Veteran's only diagnosis was "personality change due to resection surgery in brain, labile type."  The examiner stated that the diagnosis was made after comprehensive neuropsychological evaluation in September 2013 and accurately captured the symptom presentation at the present examination.  The examiner noted that at that visit, the Veteran did not report any symptoms of depression and on his psychological testing endorsed significant somatic symptoms but no depressive symptoms.  He showed intact basic attention, learning, and recognition, and the examiner claimed that his "memory problems were found to be reflective of retrieval problems as opposed to difficulties with encoding or consolidation."  The examiner noted that the Veteran "was adamant that he was not depressed, but noted that he will 'get a tight feeling in my chest; I'm anxious what tomorrow is going to be for the kids, what kind of future are we going to have for the kids?'"  The Veteran also reported that he had panic attacks but could not recall when or what symptoms he experienced.  The examiner reported that the diagnosis of depressive disorder remained in the Veteran's file, but only "by history." 

In a March 2014 progress note, the physician reported that the Veteran claimed he was told to stop his medication (noting that there was no indication that was true).  The Veteran denied feeling depressed or irritable but admitted to having anxiety.  He denied suicidal or homicidal ideations and audiovisual hallucinations.  He also denied recent violence or arguments.  He voiced paranoia regarding the government and expressed anger at the notion that there were not privacies when he was using his cellular phone.  He described previous suicidal behaviors, discussing a time in 1992 when he was going to kill himself .

In a March 2014 VA followup opinion from the December 2013 examination, the same examiner from December 2013 noted that "Depressive Disorder, NOS is typically not a chronic condition, though it can last for many years and become more severe in response to current life stressors."  The core symptom of the condition, however, was depression, which the Veteran denied at the time of the December 2013 examination and in his most recent mental health appointment in March 2014.  Thus, the examiner concluded, the Veteran did not meet the criteria for Depressive Disorder, NOS during the December 2013 evaluation.  The examiner opined that it was impossible to determine conclusively, but that it did not appear the Veteran met the diagnostic criteria at the September 2011 examination.  The examiner in September 2011 did not provide a clear and coherent picture of the Veteran's symptom development over time, therefore it was not possible to determine without resorting to speculation whether the December 2013 evaluation represented a continuation of the prior diagnosis of Depressive Disorder, NOS. 

Following the Board's December 2015 remand, the Veteran's file was presented for a subsequent review and addendum opinion by a different VA examiner.  That examiner reported that, "As stated previously, at the most recent examination the Veteran denied any depressive symptomatology.  The Veteran was service-connected for depressive disorder but this apparently is in remission.  The new personality changes issue secondary to brain surgery are not related to his depressive disorder."  The examiner did note that the Veteran had not had a full psychiatric examination in relation to this opinion and that a new examination may be necessary for a clearer picture of the Veteran's disabilities.  

In December 2016, the Veteran sought out an opinion from a private psychologist and counselor, Dr. P.J.  After interviewing the Veteran and reviewing his file, Dr. P.J. determined that the Veteran "clearly" suffers from major depressive disorder, stemming from the Veteran's 1982 parachute accident, and not depressive disorder, NOS.  Dr. P.J. noted that the onset of symptoms began not long after the accident and that this informed her nexus opinion.  Dr. P.J. also noted that the Veteran has "a rather impressive history of mental illness in his family," relaying that the Veteran's father was depressed and anxious and had little contact with his family after abandoning them.  The Veteran's uncle was depressed and committed suicide, and three of the Veteran's seven children have diagnosed mental health issues of depression and/or bipolar disorder.  Dr. P.J. explained that this information was apparently not obtained by VA examiners as it was not in the record.  She noted that the information had to be gathered from the Veteran's mother since an interview with the Veteran was difficult, as he was "floridly psychotic at the time, and his speech was tangential and paranoid." 

Dr. P.J. explained that there were important differences between depressive disorder, NOS and major depressive disorder.  She stated that, according to the Diagnostic and Statistical Manual of Mental Disorder (DSM), major depressive disorder includes the presence of a sad, empty, or irritable mood, accompanied by somatic and cognitive changes that significantly affect the individual's capacity to function.  

According to Dr. P.J.'s report, the Veteran displays feelings of hopelessness and worthlessness, angry outbursts, irritability, and frustration.  His sleep is poor and his eating has decreased.  He is anxious and agitated and he has trouble thinking, making decisions, and remembering things.  

Dr. P.J. opined that, although the Veteran may not have stated that he was depressed on any given day to any given mental health professional, "his behavior is so erratic and his thoughts so disordered that he is likely not the most accurate reporter of his own condition.  His depression has not dissipated, but instead has been augmented by other disorders which may or may not be a result of his brain tumor and ensuing surgery."  Notably, Dr. P.J. stated, "It is impossible to tell what symptom is caused by which disorder, as many have the same or similar symptoms.  But what is clear is that the depression that he began suffering while in the service, and which was more likely than not a result of the parachute accident, still exists." 

Referencing prior medical opinions from VA examiners, Dr. P.J. noted that it seemed apparent that they did not have the Veteran's full history when completing their reports.  Specifically, in those reports the examiners noted a lack of family history of mental illness, which is untrue.  Furthermore, reiterating that the Veteran's history of symptomatology was better contemplated by a diagnosis of major depressive disorder rather than depressive disorder, NOS, Dr. P.J. explained that "major depressive disorder is not a disability which is present in the same degree every day, and may even appear to be in remission for an extended period of time."  Quoting a peer-reviewed, scientific study, she noted, "Depression severity was found to be stable across the lifespan, yet depressive symptoms tend to shift with age from being predominantly mood-related to being more somatic/vegetative.  Due to the increasing somatic presentation of depression with age, diagnoses may be missed." 

Dr. P.J., however, disagreed with the December 2013 assessment of the severity of the Veteran's overall faculties.  She noted that the December 2013 examination stated that the Veteran suffered from "a total occupational and social impairment," instead determining that his symptomatology is more closely aligned with occupational and social impairment with deficiencies in most areas.  She continued, "Although he is totally disabled as it pertains to work, and he would be unable to hold any job whatsoever, his social impairment, while extremely severe, is not total.  This assessment not only reflects current symptomatology, but most closely aligns with the disorder throughout the entire claim and appeal history...He has no friends and is unable to do much social.  His family relationships are poor, but he does maintain one relationship-with his mother, and he lives with her.  However, that relationship is strained, and is mother confided in me that she is at times afraid of him.  He is in a constant state of depression with anxiety.  He is irritable and will become angry without warning, even when unprovoked.  He has problems with judgment, thinking, and mood, and he has experienced not only suicidal ideation, but has had an attempt and also endorses homicidal ideation." 




Attribution of Symptomatology

There is probative evidence both in favor and against a finding that the Veteran's symptomatology is attributable to an acquired psychiatric disorder rather than the effects of brain surgery.  The December 2013 examination identifies that the Veteran's symptoms became more pronounced after brain surgery and have progressively worsened in a way that implicated a physical impairment of cognitive functions.  The subsequent VA medical opinions confirm the December 2013 determination based on medical knowledge.  However, Dr. P.J.'s opinion provides strong evidence to suggest that the Veteran's symptoms have been those of major depressive disorder since their onset and that they have developed along a predictable track based on the medical knowledge of the disorder and that it is impossible to know if any symptoms are due to the brain surgery rather than simply worsened by them.  In further support of Dr. P.J.'s finding is the Veteran's report of his 1992 suicide attempt and visual hallucinations, occurring 10 years prior to the diagnosis of his brain tumor.  Given probative, yet conflicting evidence, the Board finds that the evidence is at least in relative equipoise regarding the source of the Veteran's symptoms.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptoms of record should be considered attributable to the Veteran's service-connected acquired psychiatric disorder. 

Rating Evaluation

The Veteran's initial rating in February 2012 appears to have been based primarily on the results of the September 2011 VA examination, while the rating decrease to 10 percent was based on the findings of the December 2013 examination.  Given that the rating must reflect the total disability picture, and acknowledging that the evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination, the Board must look to the additional medical evidence surrounding these moments.  

As noted above, prior to the claim, in October 2010, the Veteran was assessed as having poorly organized thoughts.  In one assessment, he was in a dysphoric mood and was tearful, and a week later he had restricted affect.  His cognition, memory, and concentration were reported as being significantly impaired, as were his judgment and insight.  

In November 2012, the Veteran was involuntarily hospitalized for nearly two weeks, having been delusional and paranoid, and having plotted to harm his boss.  He also admitted to suicidal ideation of limited frequency, intensity, duration, and specificity and had a Global Assessment of Functioning score of 31-40, indicating major impairment in several areas.  

In other assessments since then, he has demonstrated an anxious mood, hyperactive behavior, pressured speech, delusions, and severely impaired cognition and insight.  His mother described him as having difficulty communication and disassociating from social situations.  She also admitted to Dr. P.J. that she was sometimes afraid of him.  

In December 2012, the Social Security Administration (SSA) determined that the Veteran was totally disabled as of November 14, 2012, concurrent with his involuntary hospitalization.  Although SSA decisions are not binding on VA, they are considered probative evidence for evaluations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Furthermore, Dr. P.J.'s description of the symptomatology of major depressive disorder indicates that the severity of symptoms may fluctuate with time.  Accordingly, it is important to consider the totality of symptoms throughout the appeal period, rather than specific symptoms at any given moment.  Dr. P.J.'s description gives credence to her assessment that the Veteran's disability picture reflects one of occupational and social impairment, with deficiencies in most areas, throughout the appeal period.  This is especially true subsequent to the Veteran's involuntary hospitalization in November 2012.  Even prior to that event, however, the Veteran displayed symptoms such as delusional thinking, difficulty communicating, constant anxiety, hyperactive behavior, severe impairment of cognition, memory, concentration, judgment, and insight.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the total disability picture related to the Veteran's acquired psychiatric disorder most accurately approximates a rating of 70 percent throughout the period on appeal.  

Absent total social and occupational impairment, a higher rating of 100 percent is not warranted.  Although multiple sources have deemed the Veteran totally impaired on an occupational level, the medical evidence shows that he is not totally impaired on a social level.  As Dr. P.J. noted, the Veteran does maintain a relationship with his mother.  Furthermore, the Veteran is not in persistent danger of 
harming himself or others.  He has been shown in examinations and in medical appointments to be appropriately groomed and dressed.  He is generally oriented to time and place and the record does not document any difficulty in remembering the names of close relatives or himself.  Accordingly, a 100 percent schedular rating is not warranted during the period under review. 

TDIU

With the award of a 70 percent rating for his acquired psychiatric disability, the Veteran is now eligible for a TDIU on a schedular basis under the provisions of 38 C.F.R. § 4.16(a).  As described above, several physicians have indicated that due to the severity of the Veteran's mental health, he would be unable to secure or follow gainful employment.  Indeed, Dr. P.J., in assessing the Veteran's mental health indicated that the Veteran is totally disabled as it pertains to work, and he would be unable to hold any job whatsoever.  The Board agrees, and finds that the evidence favors a finding that the Veteran's service-connected psychiatric disability renders the Veteran unable to secure or follow a gainful occupation.   Thus, entitlement to a TDIU is granted on a schedular basis.


ORDER

Entitlement to service connection for meningioma is denied. 

Entitlement to an initial rating of 70 percent, but no higher, for the Veteran's acquired psychiatric disability, is granted. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Board's prior remand included instructions to have the examiner of the Veteran's spine condition provide a complete rationale for all opinion's expressed.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Although the examiner provided a negative medical opinion, it appears the examiner relied largely on the fact that the Veteran did not receive "continuity of care" for back pain after service for several years, without adequate discussion of the Veteran's contention that he has had back pain since service.  On remand, a new medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have a different medical examiner provide an opinion regarding the etiology of the Veteran's spine disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner.  The examiner should answer the following: 

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any disability of the spine identified during the period on appeal was incurred in or caused by the Veteran's service? 

In answering this question, please address the following, as well as any other relevant issues in the record: 

* The April 1981 in-service injury incurred by the Veteran after falling down stairs, after which the Veteran had limited range of motion, tender lumbar, and strained muscles. 

* The trauma incurred during the 1982 parachute accident, after which the Veteran complained of a numbing, pressure like pain that made it feel as if his back popped up the spine and back down. 

* The Veteran's current diagnosis of L5-S1 degenerative disc disease. 

* The Veteran's lay statements and statements during medical examinations that he has experienced continuous pain since service. 

The examiner should set forth all opinions, along with complete rationale for the conclusions reached, in a printed report.  Complete rationale should include an identification of the evidence used to reach any conclusion and an explanation of the medical significance of such evidence.  If the examiner determines that the absence of evidence is medically significant, he or she should explain the reasoning for its significance.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


